Order entered April 25, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00214-CV

                               SAN SABA PECAN, LP, Appellant

                                                 V.

                   GIVE AND GO PREPARED FOODS CORP., Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. C-17-13535

                                             ORDER
       Before the Court is appellant’s April 24, 2019 unopposed motion for an extension of time

to file its amended brief. We GRANT the motion. We ORDER the amended brief tendered to

this Court by appellant on April 17, 2019 filed as of the date of this order.

       Appellee shall file its brief no later than May 15, 2019.

                                                        /s/   ERIN A. NOWELL
                                                              JUSTICE